Citation Nr: 0613323	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1975 to November 
1978 and from April 1980 to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In September 2003, the veteran testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge; a copy of the transcript is in the record.  In May 
2004, the appeal was remanded for further development.  

In a May 2005 statement, the veteran appears to be raising a 
claim for an extension beyond November 5, 2005 of the 
delimiting date for educational benefits.  This is referred 
to the RO for appropriate action.


FINDING OF FACT

Competent medical evidence does not show that the veteran has 
a left knee disorder, which is related to military service or 
that arthritis was manifested within one year of discharge 
from service.  


CONCLUSION OF LAW

Claimed left knee disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of  (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

Collectively, in letters dated in October 2001, August 2003, 
May and November 2004, and March 2005, VA informed the 
appellant of the evidence necessary to establish entitlement 
to service connection, notified him of what VA would obtain 
on his behalf, and what VA needed him to provide.  These 
letters notified the appellant that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his appeal but that he had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to his appeal.  Further, VA notified the 
appellant of his opportunity to submit additional evidence to 
support his appeal, as he was told to provide any additional 
pertinent evidence or information he had pertaining to his 
claim.  At his hearing, the veteran testified in support of 
his claim.  In compliance with the May 2004 remand, in 
letters dated the same month, November 2004, and March 2005, 
VA updated the veteran as to the content of the record and 
notified him of what VA still needed

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claims file 
contains the veteran's lay statements and testimony, service, 
non-VA and VA medical records, and a December 2004 VA 
examination report.  The appellant has not indicated that he 
has any additional evidence to submit.  Therefore, the Board 
finds that VA has satisfied its duty to assist.  

In addition, in a January 2002 statement of the case (SOC) 
and supplemental statements of the case (SSOCs) issued in 
April 2002 and July 2005, VA informed the appellant and his 
representative of the pertinent laws and regulations 
regarding his claim.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured any error in the 
timing of notice.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In light of the Board's 
denial of the veteran's service-connection claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).



Analysis

To prove service connection, a veteran must establish that a 
current disability results from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a); 3.307, 3.309 
(2005).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. 
§ 3.303(b).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a degree of 10 percent within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  But this presumption does not apply 
in this case, as there is no evidence of arthritis within one 
year of service discharge.

The veteran has a current left knee disorder.  A July 2004 
magnetic resonance imaging (MRI) of the left knee revealed 
small amount of joint effusion; poorly defined area of 
minimal bone bruise or contusion involving the lateral tibial 
plateau, a fracture line was not seen; and a tear of the 
posterior horn of the medial meniscus.  

The appellant testified that he had problems with pain in his 
left knee in service, but did not seek treatment nor report 
any left knee problems in service.  A comrade also stated 
that, while serving in Bosnia in 1996, the veteran limped and 
would ice his knee to reduce swelling.  Service medical 
records confirm the veteran's testimony that he did not seek 
treatment or complain of knee problems at the time of his 
retirement examination, even though he did complain of 
shoulder problems in the medical history portion of that 
examination report for which he is service connected.  
Service medical records are negative for complaints of, or 
treatment for, a left knee disorder and clinical findings for 
the lower extremities were normal on his retirement 
examination report.  Post-service treatment records reflect 
that the veteran reported that he injured his left knee 
during the summer of 1995 while in service.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that the 
September 2003 private treatment record possibly linking the 
veteran's left knee disorder to service to be unpersuasive 
since its basis appears to be based primarily on the 
assertions made by the veteran and treatment beginning more 
than 8 years after his discharge from service.  The December 
2004 VA examiner's opinion is more persuasive.  After a 
thorough examination and review of the record, a December 
2004 VA examiner concluded that the veteran had arthralgia 
the knee, which was "not at least as likely as not related 
to military service."  This opinion was based on the 
veteran's reported a history of aching pain in his left knee 
during basic training, but no specific injury or treatment; 
that he started seeing a private physician in July 2000 and 
ended up having surgery in December 2003; that a 2003 MRI 
showed mild degenerative changes; that a July 2004 MRI 
revealed a medial meniscus tear; and that he had no previous 
problems with his left knee.  Thus, there is no competent 
medical evidence linking the veteran's current left knee 
disorder to service.  Accordingly, service connection is not 
warranted.  

The only other evidence of record, is the veteran's own 
statements and testimony and those of his comrade and his 
representative asserting that the veteran's left knee 
disorder is due to service.  They, as lay persons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
their statements do not establish the required evidence 
needed.  

In sum, the preponderance of the evidence is against finding 
that a left knee disorder was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


